UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 Commission File Number: 001-36187 EVOGENE LTD. (Translation of Registrant’s Name into English) 13 Gad Feinstein Street Park Rehovot P.O.B 2100 Rehovot 7612002 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS Attached hereto and incorporated by reference herein is the following exhibit: Press Release: Evogene Reports 2013 Fourth Quarter and Full Year Financial Results. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 19, 2014 EVOGENELTD. (Registrant) By: /s/ Sigal Fattal ————— Sigal Fattal Chief Financial Officer 3 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release: Evogene Reports 2013 Fourth Quarter and Full Year Financial Results. 4
